Exhibit 34.1 Report of Independent Registered Public Accounting Firm The Board of Directors Halifax plc: We have examined Halifax plcs (the Company) compliance with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commissions Regulation AB for residential mortgage-backed securities transactions of Permanent Master Issuer plc (the Platform), except for servicing criteria 1122(d)1(ii)-(iv), 1122(d)(2)(vi), and 1122(d)(4)(x), which the Company has determined are not applicable to the activities it performs with respect to the Platform, as of 31 December 2006 and for the period from 17 October 2006 to 31 December 2006. Appendix A to the accompanying Report on Assessment of Compliance with Servicing Criteria identifies the individual asset-backed transactions and securities defined by management as constituting the Platform.
